Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 1 of 13 Pageid#: 219




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            LYNCHBURG DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
                    Plaintiff,                 )
 v.                                            )      Case No. 6:19cr26
                                               )
 ALEXANDER TIMOTHY CROSS                       )
                                               )
                    Defendant.                 )


             ALEXANDER CROSS’ SENTENCING MEMORANDUM

       More than a century ago, the Supreme Court recognized the adverse

 consequences to inmates’ mental health posed by prolonged detention in conditions

 akin to solitary confinement. In re Medley, 134 U.S. 160, 168 (1890). Citing the

 Supreme Court in its Medley case, the Fourth Circuit recently noted that

 “experience demonstrated that, when placed in isolation, [a] considerable number of

 prisoners fell, after even a short confinement, into a semi-fatuous condition, from

 which it was next to impossible to arouse them, and others became violently insane;

 others still, committed suicide; while those who stood the ordeal better were

 generally not reformed, and in most cases did not recover sufficient mental activity

 to be of any subsequent service to the community.” Porter v. Clarke, 923 F.3d 348,

 355 (4th Cir. 2019) (internal quotes and citations omitted). Notwithstanding that

 scholars have conducted dozens of studies on the psychological and emotional effects

 of solitary and segregated confinement, the leading survey of the literature

 regarding such confinement in the ensuing century after Medley has found that


                                           1
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 2 of 13 Pageid#: 220
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 3 of 13 Pageid#: 221
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 4 of 13 Pageid#: 222




       As discussed above, it is well-documented that solitary confinement

 negatively affects almost all prisoners subject to its isolating conditions.



                                                                 See Melanie Campbell,

 Vulnerable and Inadequately Protected: Solitary Confinement, Individuals with

 Mental Illness, and the Laws that Fail to Protect, 45 Hofstra Law Review 263, 275

 (2016) (citing James Gilligan & Bandy Lee, Report to the New York City Board of

 Correction 3 (Sept. 5, 2013)).




                                            4
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 5 of 13 Pageid#: 223
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 6 of 13 Pageid#: 224




 It is imperative that Mr. Cross receive therapeutic treatment to allow him to adapt

 to his condition in a safe environment.

                       , and this section supports a downward departure to time

 served in Mr. Cross’ case.

 Section 3553(a) Factors:

 1. Nature and Circumstances of the Offense



                                           6
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 7 of 13 Pageid#: 225




       The Presentence Report summarizes the basic facts of the offense, which are

 that on September 25, 2019, Mr. Cross was found in possession of four firearms and

 ammunition. Mr. Cross was prohibited from possessing firearms because he had

 previously been committed to a mental institution after having been found

 unrestorably incompetent to stand trial in 2016 related to state charges in Amelia

 County.

       Though the




                     Either way, it is abundantly clear that Mr. Cross no longer poses

 the threat that likely justified this federal prosecution in the first place.




                                             7
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 8 of 13 Pageid#: 226




 2. Characteristics of Mr. Cross

       Alexander Cross was born and raised in Annapolis, Maryland. He has one

 sister, who is three years younger than himself. He was raised by both of his

 parents until they divorced when he was 15 years old. Mr. Cross grew up in a

 middle class, suburban neighborhood, was well supported as a child, and did not

 suffer from any abuse or neglect. However,




                                          8
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 9 of 13 Pageid#: 227




       Upon his release from custody, Mr. Cross plans to live with his mother and

 sister in the Annapolis, Maryland area where he grew up. His mother has already

 researched services available to address Mr. Cross’ rehabilitative needs. Though

 Mr. Cross hopes to regain his independence at some point in the future, he

 recognizes that his drastic change of circumstances does not allow him the same

 level of independence he experienced before his arrest, and he is thankful for his

 family’s support.

 3. Punishment

       Possession of firearms by a person previously committed to a mental

 institution is a serious offense; however, the nature of the offense – that Mr. Cross

 is prohibited from possessing firearms specifically because he is a person who has

 struggled with mental illness for many years – itself suggests that ensuring that

 Mr. Cross receives necessary medical and rehabilitative treatment is a more

 important sentencing concern than punishment. Mr. Cross has already been in

 custody for well over a year and a half.




                                            9
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 10 of 13 Pageid#: 228




  4. Deterrence

        The Sentencing Commission has noted there is no evidence that increases in

  sentences deter crime. “Three National Academy of Science panels, all appointed by

  Republican presidents, reached that conclusion, as has every major survey of the

  evidence.” Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and

  Justice: A Review of Research 28-29 (2006). Instead, research has generally shown

  that “increases in the certainty of punishment, as opposed to the severity of

  punishment, are more likely to produce deterrent benefits.” See Valerie Wright,

  Deterrence in Criminal Justice: Evaluating Certainty vs. Severity of Punishment,

  The Sentencing Project (Nov. 2010) at 1 (noting a study that found that longer

  prison sentences achieved only a three percent reduction in recidivism). The

  Department of Justice acknowledges the facts that the certainty of being caught is a

  vastly more powerful deterrent to crime and that the severity of punishment is an

  ineffective deterrent to crime. National Institute of Justice, Five Things About

  Deterrence, (June 6, 2016). Therefore, the fact that Mr. Cross is being sentenced at

  all will achieve the same amount of general deterrence, regardless of the length of

  his sentence.

  5. Protection of the Public

        Mr. Cross does not pose a danger to the community. A sentence of time

  served followed by a term of supervised release will protect the public. Mr. Cross’



                                           10
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 11 of 13 Pageid#: 229




  personal circumstances have changed dramatically since the time of his arrest in

  September of 2019.                                                                    . To

  the extent that the public needs to be protected in any way from Mr. Cross, the most

  effective way to ensure both his and the community’s safety is



  This can be best achieved through specific and directed conditions of supervised

  release and an additional period of incarceration is not warranted to address this

  factor.

  6. Rehabilitation

            18 U.S.C. § 3553(a)(2)(D) requires the court to consider the need for the

  sentence to provide the defendant with needed educational or vocational training,

  medical care, or other correctional treatment in the most effective manner.

  However, imprisonment is “not an appropriate means of promoting correction and

  rehabilitation.” 18 U.S.C. § 3582(a).




                                               11
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 12 of 13 Pageid#: 230




                                        . This factor supports a sentence of time

  served.

  7. Unwarranted Disparity

        A sentence of time served constitutes a below guideline sentence, but it will

  not create an unwarranted sentencing disparity because it considers Mr. Cross’

  specific circumstances. Specifically, it takes into account



                                    This sentencing factor does not support a sentence

  within the guideline range, particularly when considering that the vast majority of

  the people sentenced under the same sentencing guideline as in this case are people

  who have already been convicted of a felony. Individuals who have been prohibited

  from possessing firearms because they have already been convicted of serious

  crimes should surely face a longer sentence than those like Mr. Cross who have

  been prohibited from possessing firearms because they are ill and were committed

  to a hospital for care for their illness. The guideline itself creates an unwarranted

  disparity by treating differently situated defendants similarly.

                                     CONCLUSION

        Mr. Cross has been punished enough. Justice must be tempered with mercy,

  and it is just and merciful in this case to impose a sentence of time served. Any

  additional prison sentence is unnecessarily cruel, does not serve the ends of justice,

  and is simply greater than necessary.



                                             12
Case 6:19-cr-00026-NKM-JCH Document 86 Filed 04/19/21 Page 13 of 13 Pageid#: 231




                                           Respectfully submitted,

                                           ALEXANDER CROSS
                                           By Counsel
  Counsel:

  s/Andrea Harris
  Andrea Harris (VSB No. 37764)
  Assistant Federal Public Defender
  Office of the Federal Public Defender
  401 E. Market St, Suite 106
  Charlottesville, VA 22902
  Tel (434) 220-3380


                             CERTIFICATE OF SERVICE

          I certify that on April 19, 2021, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system which will send notification of such
  filing to: counsel of record; and I certify that I have mailed by United States Postal
  Service the document to the following non-CM/ECF participants: none.

                                                  s/Andrea Harris
                                                  Asst. Federal Public Defender




                                             13
